DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-12) in the reply filed on 18 November 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 November 2020.
Information Disclosure Statement
The information disclosure statements filed 05 July 2019 and 29 July 2019 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 4, it is unclear how the measuring surface can be arranged in the removal section because claim 2 has the measuring surface in the transport surface.  Appropriate explanation or correction is required.
In regards to claim 7, “the force transducer” lacks proper antecedent basis.  Appropriate correction is required.
In regards to claim 11, the phrase "grid-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cahlander et al. (US Pat. No. 5,172,328).
In regards to claim 1, Cahlander teaches a dispensing device for holding, presenting, and removing bakery goods, with at least one dispensing tray, wherein the at least one dispensing tray comprises: a supply section (i.e.; the rear of 319, Fig. 19) which allows the supply of the at least one dispensing tray with bakery goods (F); a removal section (i.e.; the front of 321) for removing the bakery 
In regards to claim 5, Cahlander teaches the measuring device is coupled to a control unit associated with the dispensing device or to an external control unit and operable to process the electrical signals generated by the measuring device and transmit the electrical signals to a feed device that supplies bakery goods to the dispensing tray (Col 18, Lines 64-66; Col 20, Lines 14-25).
In regards to claim 6, Cahlander teaches query-specific measurements in relation to the bakery goods are possible (i.e.; a weight threshold is measured; Col 20, Lines 14-25).
In regards to claim 7, Cahlander teaches a force transducer (323) is arranged next to or below the measuring surface (i.e.; the surface of 321; Col 18, Lines 18-20).
In regards to claim 9, Cahlander teaches at least one vibrator in the transport surface to at least partially act on the bakery goods on the transport surface (Col 18, Lines 15-16).
In regards to claim 10, Cahlander teaches a slot (i.e.; the front opening of 321) in the removal section.
In regards to claim 11, as best understood with respect to the 112b rejection above, Cahlander teaches the dispensing tray comprises a grid-like frame (i.e.; portion 319 is a rectangular box).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cahlander et al. (US Pat. No. 5,172,328) in view of Gibernau (US Pat.  No. 6,498,329 B1).
In regards to claim 2, Cahlander teaches the measuring device comprises a measuring surface (i.e.; in 321) and a force transducer (323) coupled to the measuring surface, wherein the bakery goods, on their way from the supply section to the removal section, temporarily rest on the measuring surface or slide over the measuring surface, and the force transducer generates the electrical signals.
Cahlander does not teach the measuring surface is in the transport surface.  Gibernau teaches a dispensing device including a measuring surface (66) in a transport surface (6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cahlander’s dispensing device to have a measuring surface in the transport surface.  The motivation would have been for the purpose of detecting the fall of product on the transport surface and generating an empty notice where needed as taught by Gibernau (Col 4, Lines 47-52).
In regards to claim 3, modified Cahlander teaches the force transducer is a load cell (Cahlander: Col 20, Lines 19-21).
In regards to claim 4, as best understood with respect to the 112b rejection above, Cahlander teaches the measuring surface (i.e.; a surface of 321) is arranged in the removal section such that at least one of the bakery goods located behind the foremost bakery good can rest on the measuring surface.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cahlander et al. (US Pat. No. 5,172,328) in view of Sus et al. (US Pat. No. 7,441,388 B2).

Sus teaches a dispensing device including a transport surface (214) inclined downwards in a direction of a removal section (see Fig. 4), wherein bakery goods are able, at least partially driven by their gravity, to slide to the removal section.  Furthermore, the particle angle of inclination would involve a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp in order for the good not to uncontrollably fall off the transport surface.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cahlander’s dispensing device to have the transport surface inclined between 20 and 60 degrees downwards in the direction of the removal section, wherein the bakery goods are able, at least partially driven by their gravity, to slide to the removal section as taught by Sus.  The motivation would have been for the purpose of aiding the vibratory mechanism in propelling the goods along the transport surface (i.e.; in the direction of G in Fig. 4 of Sus).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cahlander et al. (US Pat. No. 5,172,328) in view of Simpson et al. (US Pub. No. 2006/0086679 A1).
In regards to claim 12, Cahlander does not teach the dispensing tray comprises transparent material.  Simpson teaches a transparent dispensing tray (Para 0020).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cahlander’s dispensing tray to comprise transparent material.  The motivation would have been for the purpose of choosing a readily formable material as taught by Simpson (Para 0020).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the attached PTO-892 for prior art related to dispensing devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381.  The examiner can normally be reached on Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stanton L Krycinski/Primary Examiner, Art Unit 3631